Office Action

Applicant’s amendments and arguments filed on 18 July 2022 with respect to the rejection of the claimed design under 35 USC 102(a)(1) have been fully considered but are not persuasive that the rejection be withdrawn. The rejection is given again and made final. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Final Rejection

35 USC 102(a)(1)
The claim is finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by the “iLOQ we set new
standard ENG” video posted by iLoc Official on YouTube on May 8, 2017 because the claimed
invention was patented, described in a printed publication, or in public use, on sale or otherwise
available to the public before the effective filing date of the claimed invention.

The appearance of the lock shown between 00:27-00:53 in the video is substantially the same as that
of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.


Response to Argument
In the 18 July response, applicant argues that differences in the appearances of the lock shown in the iLoc YouTube prior art and the lock of the claimed design “reflect a design that an ordinary observer would understand to be different compared to the prototype design shown in the YouTube clip”. In two annotated figures on page 3 of the 18 July response, Applicant identifies these differences as a gap between the front panel and the body, a recess on the rear side of the lock, and the shape of the front wall of the front panel. Additionally, applicant indicates that amending the claimed design to include “elements as shown perhaps best in Figs. 1.1 and 1.5, and Figs. 2.1 and 2.5” is a change that further differentiates the claimed design from the design shown in the iLoc YouTube prior art.

These arguments are not persuasive.

First, the inclusion of “elements as shown perhaps best in Figs. 1.1 and 1.5, and Figs. 2.1 and 2.5” as part of the claim does not serve to differentiate the claimed design from the prior art design because a circular element having an appearance that is similar to the one now claimed is visible on the lock in the iLoc YouTube video at around the 00:35-00:37 mark.

Next, applicant’s arguments concerning the differences between the claimed design and the prior art design are vague and conclusory. While applicant identifies “differences” between the design of the lock shown in the iLoc YouTube prior art and the claimed design, the descriptions of these differences exist solely as perfunctory callouts of areas and features in annotated figures of the prior art design. The descriptions of these differences are so simplistic as to be unclear. Applicant does not specify how the “shape of the front wall of the front panel”, “gap”, and “recess” as indicated on the images of the prior art lock design differs from the same areas of the claimed design, and the differences in the appearance of these areas and features between the prior art design and the claimed design is not readily apparent. Applicant does not provide any type of comparison, description, or analysis of the appearance of these same areas or features of the claimed design, nor any type of argument or analysis concerning the impact of these differences on the overall design as a whole. Additionally, applicant provides no argument or any other reasoning or explanation to support the conclusion that these differences cause the overall appearance of the claimed design as a whole to not be substantially the same in the eyes of the ordinary observer as the prior art design.

MPEP 1504.02 states, 

The ordinary observer test requires consideration of the design as a whole. See Seaway, 589 F.3d at 1243, 93 USPQ2d at 1008; Egyptian Goddess, 543 F.3d at 677, 88 USPQ2d 1667. In applying the ordinary observer test, “determine whether ‘the deception that arises is a result of the similarities in the overall design not of similarities in ornamental features in isolation.’” See Richardson v. Stanley Works Inc., 597 F.3d 1288, 1295, 93 USPQ2d 1937, 1941 (Fed. Cir. 2010), citing Amini Innovation Corp. v. Anthony California Inc., 439 F.3d 1365, 1371, 78 USPQ2d 1147, 1151 (Fed. Cir. 2006) (holding that the overall infringement test is not to be converted to an element-by-element comparison when factoring out the functional aspects of various design elements). See Apple Inc. v. Samsung Elecs. Co., 786 F.3d 983, 998, 114 USPQ2d 1953, 1962 (Fed. Cir. 2015); Ethicon Endo-Surgery, Inc. v. Covidien, Inc., 796 F.3d 1312, 1333, 115 USPQ2d 1880, 1896 (Fed. Cir. 2015); and Sport Dimension, Inc. v. Coleman Co. Inc., 820 F.3d, 1316, 1320-21, 118 USPQ2d 1607, 1609-10 (Fed. Cir. 2016). “The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another.” Seaway, 589 F.3d at 1243, 93 USPQ2d at 1008. “Just as minor differences between a patented design and an accused article’s design cannot, and shall not, prevent a finding of infringement, so too minor differences cannot prevent a finding of anticipation.” Id. (internal quotation marks omitted).

While the iLoc YouTube prior art reference may exhibit differences in the appearance of certain elements or areas, the mere fact of these differences is not alone a reason to find that the iLoc reference does not anticipate the claimed design. Furthermore, when comparing the overall designs, it is clear that the differences identified by applicant are minor or trivial rather than significant, as the differences as described by applicant are not readily apparent. When comparing the lock design of the the iLoc YouTube prior art and the claimed design, the overall designs as a whole are substantially the same.

______________________________________________________________________________


The claimed design stands finally rejected under 35 USC 102(a)(1).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Response Time Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911